DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “71b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities.  Examiner suggests the changes below:
“an upper edge side of the window” be changed to --the upper edge side of the window-- (line 7);
“a inflation completed state” be changed to --an inflation completed state-- (lines 28-29).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the phrase, “wherein when the strap is stored on the upper edge side of the window of the bag body” (lines 11-12) is unclear because there is no window in the bag body, and the strap has not been previously claimed as being stored in any particular location.  Applicant may be able to overcome this rejection by rephrasing to read --wherein when the bag body is stored on the upper edge side of the window--, or something similar.
In regards to claim 1, the phrase, “an insertion portion through which the insertion hole of the bag body is inserted is disposed at a portion between the upper end portion and the lower end portion” (lines 25-26) is unclear because the insertion hole is not inserted through the insertion portion.  Applicant may be able to overcome this rejection by rephrasing to read --an insertion portion which is inserted though the insertion hole of the bag body is disposed at a portion between the upper end portion and the lower end portion--, or something similar.
Claim 4 recites the limitation "the lower edge side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the lower frame" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 5, it is unclear if “an upper frame” (line 4) and “a lower frame” (line 4) are the same features as previously claimed in claims 1 and 4, respectively.  Examiner suggests referencing subsequent recitations of the same feature with the term “the” or “said”.  Clarification and rephrasing are required. 

Allowable Subject Matter
Claims 1-5 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the allowable subject matter is a combination of features, including the strap attached at an upper end to an upper window frame and at a lower end to a lateral window frame, an inflation portion of the bag body located between the insertion hole and the lower end of the strap, an area of the strap between the upper end and the insertion portion disposed on a vehicle outer side of the bag body, and an area of the strap between the insertion portion and the lower end disposed on a vehicle inner side of the bag body, in combination with other features of claim 1.  Mitchell et al. (US 2010/0013203) discloses a head protection airbag device comprising an airbag including a bag body and a strap, the strap attached at an upper end to an upper window frame and at a lower end to a lateral window frame, an inflation portion of the bag body located between the insertion hole and the lower end of the strap, and an area of the strap between the upper end and the insertion portion disposed on a vehicle outer side of the bag body, but an area of the strap between the insertion portion and the lower end is also disposed on the vehicle outer side of the bag body rather than on a vehicle inner side of the bag body.  Hall et al. (US 6,945,558) discloses a head protection airbag device comprising an airbag including a bag body and a strap, the strap attached at an upper end to an upper window frame and at a lower end to a lateral window frame, an area of the strap between the upper end and the insertion portion disposed on a vehicle outer side of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses head protection airbag devices and airbag straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614